                 Case 19-11396-MFW              Doc 193          Filed 09/06/19      Page 1 of 20



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                             :
In re:                                                       :       Chapter 11
                                                             :
HDR HOLDING, INC., et al.,1                                  :       Case No. 19-11396 (MFW)
                                                             :
                           Debtors.                          :       Jointly Administered
                                                             :
                                                             :       Hearing Date: 9/16/19 at 10:30 a.m.
                                                             :       Objections Due: 9/6/19




         DNOW L.P.’S (I) OBJECTION TO DEBTORS’ MOTION TO SELL ASSETS
          FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND
           INTERESTS [DKT. NO. 18] AND (II) JOINDER IN THE CREDITORS’
                 COMMITTEE OBJECTION TO THE SALE MOTION

          DNOW L.P. (“DNOW”), for the reasons set forth below, objects (the “Objection”) to

entry of an order approving the sale of the assets of the above-captioned debtors and debtors in

possession (the “Debtors”) to GenNx, a classic insider under the Bankruptcy Code. In support of

its Objection to the Debtors’ pending Sale Motion [Dkt. No. 18], DNOW respectfully states as

follows:2


                                          PRELIMINARY STATEMENT


          GenNx (as defined below) falls squarely within the statutory definition of “insider” under

section 101(31) of the Bankruptcy Code. GenNx: (i) owns or controls over 99% of the stock of

Debtor HDR Holding, Inc., the 100% owner of Debtor Schramm, Inc., which in turn is the direct

and indirect 100% owner of valuable non-debtor Australian subsidiaries; (ii) historically has

dominated the Debtors’ boards of directors with GenNx designees; and (iii) has used its own

1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
HDR Holding, Inc. (2015) and Schramm, Inc. (0480). The Debtors each list in their bankruptcy petitions an address
of 800 E. Virginia Ave., West Chester, PA 19380.
2
  DNOW also joins in and adopts the filed Creditors’ Committee objection to the Sale Motion.


{01478301;v5 }
                 Case 19-11396-MFW        Doc 193     Filed 09/06/19    Page 2 of 20



members and managers as officers and directors of one or more of the Debtors to effectuate

favorable transactions for the benefit of GenNx and detriment of the Debtors. The proposed

“sale” is really nothing more than a GenNx devised construct to “wash” its investment through a

bankruptcy sale process in which it retains its ownership stake and upside, but leaves legitimate

creditors behind with nothing but a conversion to Chapter 7. The Debtors cannot meet the

heightened level of review necessary to obtain approval of this proposed sale to GenNx.


          Because of the myriad challenges to and bona fide disputes regarding the extent, validity,

and priority of alleged Term Loan B secured claims asserted by GenNx, the facts and

circumstances presented here also warrant denial of any ability of GenNx to credit bid under

section 363(k) of the Bankruptcy Code any amount in excess of actual postpetition DIP

Financing provided. Those challenges and disputes also mean the assets may be sold free and

clear under section 363(f) of the Bankruptcy Code to a competing bidder.


          Moreover, the proposed sale carries a litany of other objectionable features. For example,

the Debtors have failed to prove the proposed purchase price is a fair price. And, although the

Stalking Horse APA does not appear to so provide, at least not in any obvious way, the Sale

Motion states that GenNx seeks to acquire the Debtors’ avoidance actions in this transaction.

Those valuable actions, which should be pursued for the benefit of creditors of the estates, do not

constitute assets and estate property capable of being sold over the objection of creditors such as

DNOW.




{01478301;v5 }                                    2
                 Case 19-11396-MFW           Doc 193       Filed 09/06/19       Page 3 of 20




                        PROCEDURAL AND FACTUAL BACKGROUND

          1.      The Debtors filed Chapter 11 bankruptcy petitions on June 24, 2019 (the “Petition

Date”). The Sale Motion was filed the same day.

          2.      Debtor Schramm, Inc. (“Schramm”) is a Pennsylvania corporation. Schramm is

an operating company with its principal place of business located in West Chester, Pennsylvania.

Schramm owns 100% of the stock of non-debtor Schramm Australia Holding Pty Limited, which

Australian holding company in turn owns 100% of the stock of two Australian non-debtor

operating companies, Airdrill Pty Ltd. and Airdrill Hammers and Bits Pty Ltd. (collectively,

these three entities shall be referred to as the “Australian Entities”.) (See Schramm’s Schedules

of Assets and Liabilities, page 16 of 118 [Dkt. No. 119]; Declaration of Craig Mayman (the

“Mayman Declaration”) at ¶10 [Dkt. No. 2].) The Australian Entities are not in insolvency or

restructuring proceedings in Australia (or any other jurisdiction).

          3.      Debtor HDR Holding, Inc. (“HDR Holding”) is a Delaware corporation that owns

100% of the stock of Schramm. GenNx360 Capital Partners, L.P. (96.94%), along with affiliate

CMS/GenNx 360 Capital Fund, L.P. (2.75%) (together, “GenNx”), owns over 99% of the stock

of HDR Holding. (See HDR Holding Chapter 11 Petition, page 15 of 18.)

          4.      On July 8, the Office of the United States Trustee for Region 3 (the “OUST”)

appointed a three member official committee of unsecured creditors in these cases (the

“Creditors’ Committee”).          Those three members are DNOW L.P., General Engineering

Company, and Kutzner Manufacturing Industries Inc.3


3
  As explained by DNOW at the first-day hearing in these cases held on June 25, 2019 (the “First-Day Hearing”)
(but nowhere disclosed by the Debtors in their first-day motions or in the Mayman Declaration), on May 22, 2019,
DNOW obtained entry of a consent judgment for over $5.5 million in a breach of contract action filed by DNOW in
October 2017 against Schramm in the U.S. District Court for the District of Delaware. By virtue of its final

{01478301;v5 }                                         3
                 Case 19-11396-MFW            Doc 193       Filed 09/06/19        Page 4 of 20



          5.      The Debtors filed their respective Schedules of Assets and Liabilities

(“Schedules”) and Statements of Financial Affairs (“SOFAs”) on July 22, 2019.4


The Section 341 Meeting


          6.      A section 341 meeting was held on July 24, 2019 (the “Section 341 Meeting”).

Craig Mayman and Jessie Glover each testified under oath on behalf of the Debtors. They were

examined by counsel for the OUST, counsel for the Creditors’ Committee, and counsel for

DNOW.

          7.      Mr. Mayman testified that, among other things, the Debtors anticipate converting

these cases to cases under Chapter 7 following closing of the proposed sale. The Debtors hold

the view that confirmation of a chapter 11 plan is not possible in these cases.

          8.      Significantly, the Debtors’ witnesses disclosed at the Section 341 Meeting that

just a few days before the Petition Date, the Debtors (i) paid retention bonuses to approximately

30 of their 50 employees, in an aggregate amount of between $175,000 and $200,000, with a

promise of additional bonuses in a year if they remained employees with the company5; and (ii)

paid long past-due director fees to Mr. Jette Campbell ($87,500) and Mr. Oscar Groomes

($62,500). Mr. Groomes has been and remains board chairman for each of the Debtors.6



judgment, DNOW is by far the largest unsecured creditor of Schramm, as confirmed by the Debtors’ bankruptcy
petitions and Schramm’s Schedules. (See Docket No. 119.)
4
  On August 29, 2019, HDR Holding amended its SOFAs [Dkt. No. 184] and Schramm amended its Schedules and
SOFAs [Dkt. No. 185].
5
  Mr. Mayman, the Debtors’ president, a board member, and the Debtors’ first-day declarant, apparently received a
$44,213 retention bonus, plus another approximately $30,000 in “relocation expenses” in the days leading up to the
bankruptcy filings. Mr. Glover, the Debtors’ vice-president of finance and operations, received a $10,753 retention
bonus. See Schramm SOFAs at pages 32-34 [Docket No. 120].
6
  Both of the Debtors’ witnesses at the First-Day Hearing (Mr. Mayman and Mr. Fixler), and then Mr. Glover at the
Section 341 Meeting, all testified that Mr. Groomes was “independent” and not affiliated with GenNx in any way.
That testimony has been shown to be incorrect. See e.g. Exhibits B and C attached to DNOW L.P.’s (I) Omnibus
Objection to (A) The Debtors’ DIP Financing Motion [Dkt. No. 12], (B) The Bid Procedures Portion of the Debtors’
Sale and Bid Procedures Motion [Dkt. No. 18], (C) The Debtors’ Critical Vendors Motion [Dkt. No. 9], and (D) The
Debtors’ Application to Employ FocalPoint Partners, LLC [Dkt. No. 53]; and (II) Joinder in the Official Committee

{01478301;v5 }                                          4
                 Case 19-11396-MFW            Doc 193       Filed 09/06/19        Page 5 of 20



          9.      Testimony at the Section 341 Meeting indicated the full board(s) approved the

employee retention bonus payments and the payments to the two directors. Mr. Mayman, Mr.

Campbell, and Mr. Groomes comprised each Debtor’s three member board. The explanation

provided for why the payments to the two directors were made was to the effect of “[the two

directors] were needed for the bankruptcy cases.”

          10.     No prior disclosure of the retention bonus payments or the payment of director

fees was made in the Mayman Declaration, the first-day Employee Compensation Motion [Dkt.

No. 8], or at the First Day Hearing.


The August 2 Hearing


          11.     On August 2, 2019, the Court held a hearing (the “August 2 Hearing”) to

consider, among other matters, the Debtors’ proposed DIP Financing Motion and the proposed

bidding procedures portions of the relief requested by the Sale Motion, which matters were

contested by the Creditors’ Committee and DNOW.7

          12.     At the August 2 Hearing, which included direct and cross-examination of the

Debtors’ witnesses (Mr. Fixler and Mr. Glover), a resolution was negotiated and reached

between and among the Debtors, GenNx/Schramm II, the Creditors’ Committee, and DNOW,

thereby ending any need for further testimony at the August 2 Hearing. The terms of the

resolutions reached were to be reflected in modified proposed orders tendered to the Court after

the hearing.

of Unsecured Creditors’ Various Objections to the Foregoing [Dkt. Nos. 129, 130, 131] [Dkt. No. 132, filed on July
26, 2019]; see also August 2 Hearing Transcript at pp. 57-58.
7
  Other contested motions or applications scheduled for the August 2 Hearing included the Debtors’ (i) Motion for
Entry of Interim and Final Orders, Pursuant to Sections 105(a), 363, 1107(a), and 1108 of the Bankruptcy Code (I)
Authorizing the Debtors to Pay Certain Pre-Petition Claims of Critical Vendors and (ii) Authorizing and Directing
Financial Institutions to Honor and Process Checks and Transfers Related to Such Claims [Docket No. 9] and (ii)
Application for Entry of an Order Authorizing Employment and Retention of Focal Point Partners, LLC as
Investment Banker to the Debtors, Effective as of the Petition Date [Docket No. 53].

{01478301;v5 }                                          5
                 Case 19-11396-MFW             Doc 193        Filed 09/06/19         Page 6 of 20



          13.      The Court entered a modified order approving bidding procedures (the “Bid

Procedures Order”) on August 7, 2019. [Dkt. No. 163]

          14.      The Court entered a modified order approving the DIP Financing Motion on a

final basis (the “DIP Financing Order”) on August 7, 2019. [Dkt. No. 164]

          15.      The Debtors have made no effort to set a claims bar date in these cases.


The Sale Motion and Stalking Horse APA


          16.      By the Sale Motion, the Debtors seek Bankruptcy Court approval under section

363(b) of the Bankruptcy Code of that certain Asset Purchase Agreement, dated as of June 24,

2019 (hereafter, the “Stalking Horse APA”), by and between Schramm as proposed Seller and

Schramm II Inc. (“Schramm II”) as proposed Buyer. (Sale Motion, ¶41.)

          17.      As the Court is aware, Schramm II is a wholly owned subsidiary of GenNx

formed to purchase Schramm’s assets and assume certain liabilities pursuant to the terms and

provisions set forth in the Stalking Horse APA.

          18.      Pursuant to the Stalking Horse APA, GenNx, through Schramm II, would acquire

the Acquired Assets (as that term is defined in the Stalking Horse APA) and would assume the

Assumed Liabilities (as that term is defined in the Stalking Horse APA). (See Stalking Horse

APA at pages 1-2; §2.1 (identifying the Acquired Assets); §2.3 (“Assumption of Assumed

Liabilities”).)8




8
  “Assumed Liabilities” is defined as “(a) all Liabilities under the Assumed Contracts and the Assumed Permits
arising from and after the Closing Date (except for any Liabilities incurred by the Seller outside the Ordinary Course
of Business and any Liabilities relating to a breach of any Assumed Contract that occurred at or prior to the Closing
Date); (b) all accounts payable arising after the Petition Date in the Ordinary Course of Business and not paid by
Seller; (c) all accounts payable to the extent they become allowed claims in the Seller’s Chapter 11 Case under
section 503(b)(9) of the Bankruptcy Code; and (d) all Liabilities consisting of amounts Buyer has agreed to pay
hereunder (including all Cure Amounts).” (See Stalking Horse APA, page 2.)

{01478301;v5 }                                            6
                 Case 19-11396-MFW       Doc 193     Filed 09/06/19    Page 7 of 20



          19.     The Sale Motion at paragraph 23 (page 9), with a heading of “Sale of Avoidance

Actions (Stalking Horse Purchase Agreement §2.1)” provides:

                     [T]he Purchased Assets include avoidance actions arising from or
                     related to any contract or other obligation that will be assumed and
                     assigned to the purchaser as part of any Sale Transaction. The
                     Stalking Horse Bidder required this provision as part of the Stalking
                     Horse Purchase Agreement to, among other things, enable them to
                     maintain supplier and vendor relationships after consummation of the
                     sale. Accordingly, the Debtors submit that this aspect of the Stalking
                     Horse Purchase Agreement is reasonable and necessary to
                     consummate the sale.

Section 2.1 of the Stalking Horse APA, which identifies the Acquired Assets, does not appear to

so provide, at least not in any obvious way.


                                           ARGUMENT

          20.     DNOW joins in, incorporates, and adopts as its own the arguments and supporting

factual allegations set forth in the Creditors’ Committee Sale Objection as if set forth fully

herein.      DNOW will endeavor not to repeat all those arguments and supporting factual

allegations here.

          A.      Heightened scrutiny should be applied to the proposed sale to insider
                  GenNx.

          21.     Heightened scrutiny applies here to the proposed sale to GenNx through its

wholly-owned affiliate, Schramm II. GenNx, the classic insider on multiple fronts, seeks to

become the owner of all of the Debtors’ assets (including Schramm’s interests in the Australian

Entities) on the strength of a bid that (i) does not appear to involve any cash payment to the

estates, (ii) does not leave behind any meaningful assets for distribution to creditors of the

Debtors’ estates, and (iii) does not contemplate confirmation of a chapter 11 plan. These

Chapter 11 cases clearly were orchestrated and structured to benefit GenNx and to ensure GenNx



{01478301;v5 }                                   7
                 Case 19-11396-MFW       Doc 193      Filed 09/06/19    Page 8 of 20



retains its control over the Debtors and their non-debtor foreign subsidiaries, all at the expense of

legitimate creditors of the bankruptcy estates.

          22.     Since acquiring HDR Holding and Schramm in 2012 in a leveraged buyout,

GenNx has controlled the Debtors by installing GenNx members, managers, employees, and/or

agents as officers (HDR Holding) and directors (HDR Holding and Schramm) of the Debtors.

The Debtors’ boards of directors were and are conflicted and interested when they approved

and/or authorized (i) multiple prior transactions (that have been occurring since the 2012

leveraged buyout) and (ii) current transactions (like the DIP Financing and entry into the

Stalking Horse APA), all of which involved GenNx as a key participant in one capacity or

another. Then, after a few GenNx appointees resigned from the respective boards just days prior,

the Debtor boards authorized the filing of these bankruptcy cases to effectuate all of it. As

currently structured, the “plan” is to sell substantially all of the assets to owner GenNx and then

convert to Chapter 7 cases, leaving behind the claims of general unsecured creditors like DNOW

with no means of recovery.

          23.     Current management (along with two current directors), rather than preserve

precious cash for use in the bankruptcy cases, authorized themselves to receive payment of

significant money immediately before the bankruptcy filings and now management are promised

jobs in the proposed GenNx stalking horse transaction. (See Stalking Horse APA, §6.4.)

          24.     The Debtors (and their current and former directors and officers, many of whom

were beholden to GenNx) clearly have fostered and preferred the interests of a dominant

shareholder (GenNx) over the interests of legitimate creditors of these estates, to the extreme

detriment of those other disfavored creditors. See e.g. In re Coram Healthcare Corp., 271 B.R.

228 (Bankr. D. Del. 2001) (denying confirmation a second time for lack of good faith involving



{01478301;v5 }                                    8
                 Case 19-11396-MFW       Doc 193     Filed 09/06/19     Page 9 of 20



actual conflict of interest on part of Debtors’ CEO with one of the largest creditors; noting

controlling precedent affirming that senior officers of debtor in possession owe fiduciary duties

of loyalty to bankruptcy estates).

          25.     This is not all somehow cured by the Debtors’ post-hoc filing of a Notice of

Appointment of Independent Director and Special Committee to purportedly, without limitation

“[explore] the possibilities of either or both (i) seeking financing and (ii) negotiating, proposing,

and undertaking a sale, restructuring, reorganization, or other recapitalization transaction and

related financing….” [See Docket No. 96, filed on July 16, 2019.] That ship had already sailed,

under a stain of irreconcilable conflicts and a GenNx-centered course plotted months and

probably years before such attempted cleanse. Id. at 240 (“The Debtors’ hiring of Goldin to

‘sprinkle holy water on the situation’ does not cure the conflict or evidence good faith.”)

          26.     The deference afforded to decisions of an un-conflicted and disinterested board

under the business judgment rule is not applicable here, and these facts cannot support a finding

of “good faith”. Moreover, the after-the-fact appointment of Mr. Logan simply comes too late

(and is too cute by half). The die had already been cast in favor of GenNx, the dominant insider

wearing multiple hats. The proposed sale to GenNx, along with the related DIP Financing, were

fully baked prior to the appointment of Mr. Logan. Heightened scrutiny is required here. See

e.g. In re Flour City Bagels, LLC, 557 B.R. 53, 77-82 (Bankr. W.D.N.Y. 2016) (applying

heightened scrutiny to deny approval of proposed section 363(b) sale to insider); In re Los

Angeles Dodgers, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (denying approval of proposed

financing offered by insider after applying heightened entire fairness standard rather than

proffered business judgment standard).




{01478301;v5 }                                   9
                 Case 19-11396-MFW      Doc 193      Filed 09/06/19   Page 10 of 20



          B.      The Debtors have made no effort to demonstrate that the proposed purchase
                  price set forth in the Stalking Horse APA is a fair price and is in the best
                  interests of creditors and the bankruptcy estates.

          27.     The Debtors bear the burden under Bankruptcy Code section 363(b) of proving

fair process and that the consideration to be provided by GenNx in the proposed sale constitutes

a fair price. The Debtors have failed to carry this burden.

          28.     No effort has been made in the Sale Motion to demonstrate why the proposed

purchase price set forth in the Stalking Horse APA represents a fair price or is in the best

interests of the estates.    Schramm’s direct and indirect equity interests in the non-debtor

Australian Entities (including the two operating companies) are included among the Acquired

Assets in the Stalking Horse APA.        But there has been no effort to allocate value to the

Australian Entities or any other assets (such as equipment, inventory, customer lists, accounts

receivable, avoidance actions, and other causes of action).      If approved, no value reaches

unsecured creditors (who come ahead of GenNx in priority) and these cases will be converted to

Chapter 7. No meaningful provision has been made to fund an adequate post-closing wind

down, pursuit of any remaining claims and causes of action, or to provide for payment in full of

all allowed administrative expense claims, let alone a recovery for general unsecured creditors.

The Debtors have failed their burden of proof under section 363(b) of the Bankruptcy Code. See

e.g. Flour City Bagels, 557 B.R. at 77-80 (denial of proposed sale due, in part, to failure of

debtor to offer any direct evidence of value of various assets proposed to be sold to insider;

(pages 78-80) noting that proposed sale would render debtor administratively insolvent in light

of projected unpaid professional fees; (page 77) court must “expressly find from the evidence

presented before him at the hearing a good business reason to grant such an application,” quoting

In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983)); see also In re ICL Holding Co., Inc.,



{01478301;v5 }                                  10
                 Case 19-11396-MFW           Doc 193        Filed 09/06/19       Page 11 of 20



802 F.3d 547, 551 (3d. Cir. 2015) (noting bankruptcy courts’ application of “sound business

purpose” test to section 363(b) sales).

          C.      GenNx/Schramm II should be denied the right to credit bid any amount in
                  excess of the funded DIP Financing.

          29.     Section 363(k) of the Bankruptcy Code provides that at a section 363(b) sale “of

property that is subject to a lien that secures an allowed claim, unless the court for cause orders

otherwise the holder of such claim may bid at such sale, and, if the holder of such claim

purchases such property, such holder may offset such claim against the purchase price of the

property.” 11 U.S.C. §363(k) (emphasis added).

          30.     From the plain language of section 363(k), it is “beyond peradventure” a secured

creditor does not enjoy an absolute right to credit bid its allowed claim. See In re Fisker

Automotive Holdings, Inc., 510 B.R. 55, 59-60 (Bankr. D. Del. 2014) (secured creditor holding

allowed claim does not have absolute right to credit bid), citing, among other cases, In re

Philadelphia Newspapers, LLC, 599 F.3d 298, 315-16 (3d Cir. 2010).

          31.     Even though it shoulders the burden of proof, see 11 U.S.C. §363(p)(2), GenNx

has done nothing to prove it even has perfected, allowed prepetition secured claims that would

support credit bid rights. Just because GenNx and the Debtors say it (see, e.g., Sale Motion at

¶¶19-20) does not make it so. GenNx actually is required to meet its burden. Because it has not,

the Court should find as a matter of law that GenNx is not a secured creditor as to the alleged

Term Loan B claims and therefore has no right to credit bid with respect thereto.9

          32.     Even if GenNx were found somehow to have met its burden, the Creditors’

Committee is expected to soon file a complaint (by the September 11 challenge deadline) that,


9
  Under the terms and provisions of the DIP Financing Order, GenNx/Schramm II must cash collateralize “any
overbids at an Auction that include a crediting of its assumption of any portion of Term Loan B, .…” (See DIP
Financing Order at ¶32.)

{01478301;v5 }                                         11
                 Case 19-11396-MFW       Doc 193      Filed 09/06/19     Page 12 of 20



among other things, will challenge on multiple grounds the validity, extent, and priority of the

GenNx asserted prepetition secured claims.

          33.     Clearly, at a minimum a bona fide dispute exists with respect to many aspects of

GenNx’s alleged but thus far unproven prepetition secured claims. Therefore, any asserted credit

bid rights with respect to such challenged claims should be denied based upon the plain language

of section 363(k) and section 363(p)(2) of the Bankruptcy Code. See e.g. Fisker, 510 B.R. at 59-

60 (quoting Philadelphia Newspapers, 599 F.3d at 315-16, n. 14) (“A court may deny a lender

the right to credit bid in the interest of any policy advanced by the Code, such as to ensure the

success of the reorganization or to foster a competitive bidding environment”); Fisker at page 61

(“The law leaves no doubt that the holder of a lien the validity of which has not been determined,

as here, may not bid its lien”); In re Daufuskie Isl. Props., LLC, 441 B.R. 60, 64 (Bankr. D. S.C.

2010) (denying credit bid rights of alleged secured mortgage creditor whose claim had been

disputed by chapter 11 trustee and by other creditor in separately filed adversary proceedings

alleging preferential transfers and various causes of action, including for equitable

subordination); In re Antaeus Technical Servs., Inc., 345 B.R. 556, 565 (Bankr. W.D. Va. 2005)

(denying right to credit bid to facilitate “fully competitive” cash auction); In re The Free Lance-

Star Publishing Co. of Fredericksburg, VA, 512 B.R. 798, 800-01, 807-08 (Bankr. E.D. VA.

2014) (curtailing right to credit bid following evidentiary hearing; court found proposed

purchaser lacked valid lien on or security interest in certain of the Debtors’ assets and therefore

had no right to credit bid with respect to those assets; court also found creditor/proposed

purchaser “had engaged in inequitable conduct that, under the circumstances, required the Court

to limit [proposed purchaser’s] credit bid right in order to foster a robust auction”).




{01478301;v5 }                                   12
                 Case 19-11396-MFW       Doc 193       Filed 09/06/19   Page 13 of 20



          34.     Moreover, the existence of this bona fide dispute enables this Court to sell the

Debtors’ assets to a purchaser other than GenNx free and clear of any claimed interest of GenNx

in such assets. See 11 U.S.C. §363(f)(4)(estate property may be sold “free and clear of any

interest in such property of an entity other than the estate only if …(4) such interest is in bona

fide dispute”); see also In re L.L. Murphrey Co., 2013 WL 2451368, at *4, Case No. 12-03837-

8-JRL (Bankr. E.D.N.C. June 6, 2013) (finding assets could be sold free and clear under section

363(f)(4) because trustee had established bona fide dispute as to validity of objecting creditor’s

asserted liens and secured claims; such dispute regarding extent and validity of asserted liens

also constituted cause under section 363(k) to deny such creditor the right to credit bid at public

auction) (citations omitted).

          D.      To the extent it is being asked to do so, this Court should not authorize the
                  sale of avoidance actions, the sale of other claims against GenNx and its
                  related entities and persons, or the sale of other claims against current or
                  former officers and directors of the Debtors.

          35.     As indicated above (infra, ¶19), there appears to be a conflict between assertions

made in the Sale Motion and the definition of Acquired Assets in the Stalking Horse APA with

respect to whether avoidance actions under Chapter 5 of the Bankruptcy Code are included as

part of the proposed sale to GenNx.

          36.     To be clear, however, avoidance actions are not property of the estate and are not

assets that can or should be sold or otherwise transferred by the Debtors over objections by

creditors, particularly where, as here, the actions (including potential valuable causes of action

against GenNx and its designees) will be “buried” by GenNx.

          37.     The avoidance actions are unencumbered, belong to the creditors, and should be

preserved and prosecuted for the benefit of all creditors, particularly when viewed under the facts

and circumstances of these cases and what the Debtors and GenNx are attempting to do here.

{01478301;v5 }                                    13
                 Case 19-11396-MFW              Doc 193        Filed 09/06/19         Page 14 of 20



See Cybergenics Corp. v. Chinery, 226 F.3d 237, 242-45, 246 n.16 (3d Cir. 2000) (“Cybergenics

I”) (holding fraudulent transfer claims at issue in case were not assets of the Debtor and therefore

were not transferred to purchaser of the Debtor’s assets; a debtor in possession does not acquire

its creditors’ fraudulent transfer claims against third parties, but such debtor in possession, in

satisfaction of its fiduciary duties, can wield the avoidance powers to recover property for the

benefit of all creditors); In re PWS Holding Corp., 303 F.3d 308, 315 (3d Cir. 2002) (fraudulent

transfer claims under applicable state law are not assets belonging to debtor in possession, but

such claims could be extinguished under terms of confirmed plan of reorganization and related

confirmation order); Official Comm. of Unsecured Creditors of Cybergenics Corp. v. Chinery,

330 F.3d 548, 580 (3d Cir. 2003) (en banc) (“Cybergenics II”) (creditors committee may be

granted derivative standing to pursue section 544(b) avoidance claims for the benefit of the

bankruptcy estate); In re Gentek Inc., 328 B.R. 423, 429 (Bankr. D. Del. 2005) (Cybergenics I, in

holding that the fraudulent transfer claims at issue had not been transferred, “stated that the

causes of action under section 544 were not property of the estate but instead were a power that

the debtor could wield for the benefit of all creditors”).10

          38.     It is well-recognized that two primary goals of the Bankruptcy Code are: to

maximize the value of the estate for the benefit of creditors and to provide for the equality of

treatment of creditors. See Cybergenics II, 330 F.3d at 573 (emphasizing trustee’s “fiduciary



10
    See also Claridge Assoc., LLC v. Schepis (In re Pursuit Capital Management, LLC), 595 B.R. 631, 653-662, 671
(Bankr. D. Del. 2018) (after detailed analysis of Cybergenics I and Cybergenics II, court declined to rule on whether
avoidance actions were property of the estate or whether they may be sold; court held that by virtue of prior entry of
final sale order transferring the actions, plaintiffs had standing to bring avoidance actions on behalf of estate; public
policy supported pursuit of state and federal law-based fraudulent transfer actions to achieve primary bankruptcy
goals of maximizing value of estate for benefit of creditors and providing for equality of treatment of creditors; also
noting on page 671: “Fraudulent transfer actions, whether brought under §544(b) or §548, do not belong to a debtor;
‘[t]hey are creatures of statute, available in bankruptcy solely for the benefit of creditors of the debtor, whose rights
the trustee enforces.’” quoting In re Astropower Liquidating Trust, 335 B.R. 309 at 326 (Bankr. D. Del. 2005),
which in turn was quoting In re Oakwood Homes, 2005 WL 670310, at *4-5 (Bankr. D. Del. March 18, 2005)).

{01478301;v5 }                                            14
                 Case 19-11396-MFW       Doc 193      Filed 09/06/19    Page 15 of 20



duty to maximize the value of the bankruptcy estate”); In re 15375 Memorial Corp., 589 F.3d

605, 618 (3d Cir. 2009).

          39.     The Debtors indisputably owe a “paramount duty … to act on behalf of the

bankruptcy estate, that is, for the benefit of the creditors.” Cybergenics I, 226 F.3d at 243

(citations omitted). This duty, particularly under the extreme facts and circumstances of these

cases, requires that available claims and causes of action be prosecuted for the benefit of

creditors that GenNx seeks to leave stranded, holding the proverbial empty bag. See, e.g.,

Cybergenics II, 330 F.3d at 573 (“Fraudulent avoidance actions, such as those provided for in

§544(b), are intended to afford unsecured creditors peace of mind, for those creditors are usually

the principal victims of managerial misfeasance.”)

          40.     DNOW therefore objects to any term or provision set forth in any proposed sale

order or the Stalking Horse APA that would result in the sale, purchase, release, reduction, or

satisfaction of (i) any avoidance actions or other claims or causes of action against GenNx or any

related or affiliated entity or person; (ii) any avoidance actions or other claims or causes of action

against current or former officers or directors of the Debtors; and/or (iii) any avoidance claims or

causes of action available under the Bankruptcy Code against any other person or entity,

including current or former employees or current or former vendors or suppliers to the Debtors.

          41.     Based on facts such as those referenced above and as set forth in filings by the

Creditors’ Committee, avoidance actions and other claims and causes of action will lie, without

limitation, against (a) current or former employees who received improper retention bonuses and

other payments immediately before the bankruptcy filings; (b) current and former officers and

directors of the Debtors who (i) authorized interested transactions that benefitted dominant

stockholder GenNx and harmed the Debtors, and (ii) right before bankruptcy, approved



{01478301;v5 }                                   15
                 Case 19-11396-MFW       Doc 193       Filed 09/06/19    Page 16 of 20



significant payments to themselves for long past-due director fees; and (c) GenNx and its

members, managers, employees, and agents, several of whom held officer and director positions

with one or more of the Debtors as the Debtors entered into transactions with and at the behest of

GenNx. Any such actions and claims should be pursued for the benefit of all creditors and the

bankruptcy estates, not buried for the sole benefit of insider GenNx and/or other potential

defendants in such actions.

          42.     In addition, all challenge rights as set forth in the DIP Financing Order must be

preserved in full, without prejudice or reduction of any kind, notwithstanding any approval of a

sale of assets to GenNx/Schramm II.

          E.      The Stalking Horse APA requires clarification in multiple respects.

          43.     Various statements and/or terms and provisions contained in the Sale Motion

and/or the Stalking Horse APA require clarification. For example,

                   a.    The description of the purchase price for the assets as set forth in the Sale

Motion at ¶5 and in section 2.5 of the Stalking Horse APA is vague, imprecise, incomplete, and

inadequate.

                        i. Paragraph 5 of the Sale Motion provides: “The Stalking Horse [APA]
                           contemplates a value-maximizing purchase price for the Purchased
                           Assets of not less than $10,300,000 plus the balance owing under the
                           Debtors’ postpetition secured financing facility estimated to be
                           $6,000,000, consisting of a credit bid and the assumption of certain
                           liabilities as set forth in the Stalking Horse [APA].”

                        ii. But then Section 2.5 of the Stalking Horse APA provides: “The
                            aggregate consideration for the sale and transfer of the Acquired Assets
                            (the “Purchase Price”) shall be not less than $10,300,000 plus the DIP
                            as of Closing as follows: (a) credit bid or the assumption of the
                            indebtedness outstanding as set forth on Section 2.5 of the Disclosure
                            Schedule; and (b) the assumption of the Assumed Liabilities.”
                            (emphasis in original)


{01478301;v5 }                                    16
                 Case 19-11396-MFW           Doc 193        Filed 09/06/19      Page 17 of 20




                             However, the referenced “Section 2.5 of the Disclosure Schedule” is
                             not included with the filings. All exhibits and schedules to the Stalking
                             Horse APA should be filed forthwith so as to provide proper notice to
                             creditors and parties in interest.

                   b.     The definition of Assumed Liabilities provides, in relevant part, that

GenNx/Schramm II is assuming “all Liabilities under the Assumed Contracts and the Assumed

Permits arising from and after the Closing Date (except for any Liabilities incurred by the Seller

outside the Ordinary Course of Business and any Liabilities relating to a breach of any Assumed

Contract that occurred at or prior to the Closing Date).…” (Stalking Horse APA, Article I, page

2) (emphasis added). Yet, the Stalking Horse APA appears to provide that GenNx/Schramm II is

responsible for and shall pay all Cure Amounts relating to Assumed Contracts. (Id. at §2.6(e))

The relationship between these provisions of the Stalking Horse APA should be clarified and

harmonized.

                   c.     Paragraph 25 of the Sale Motion states GenNx/Schramm II will not

assume, among other liabilities, “liabilities of the equity in Schramm Australia at the time of

closing.”11 Paragraph 26 of the Sale Motion states GenNx/Schramm II “will not assume, nor in

any way be liable for or responsible for, any claim or Liability of any Debtor and its Affiliates

other than the Assumed Obligations.” (emphasis added.) With attempted inclusion of provisions

like these, the Debtors and GenNx appear to be requesting relief from this Court with respect to

non-debtors, and perhaps even with respect to Australian law. This is not appropriate.

                   d.     Paragraph 32 of the Sale Motion states that “[GenNx] shall prepare and

deliver to the Debtors an allocation schedule setting forth [GenNx]’s good faith determination of


11
  See also Stalking Horse APA at §2.4. “For the avoidance of doubt, upon the transfer of the Seller’s equity in
Schramm Australia at the Closing, the liabilities of Schramm Australia shall not be Assumed Liabilities of Buyer,
but rather will remain liabilities only of Schramm Australia.”

{01478301;v5 }                                         17
                 Case 19-11396-MFW      Doc 193      Filed 09/06/19   Page 18 of 20



the allocation of the Purchase Price and Assumed Obligations among the Acquired Assets within

thirty (30) days of the Closing Date.” Yet, section 2.9 of the Stalking Horse APA provides that

“[W]ithin thirty (30) calendar days after the Closing Date, Seller and Buyer shall jointly and in

good faith prepare an allocation of the Purchase Price (and all other capitalized costs) among the

Acquired Assets in accordance with Section 1060 of the IRC and the Treasury Regulations

thereunder.…” (emphasis added.) Any allocation of the Purchase Price should be prepared

jointly among the Debtors and Buyer, with the Creditors’ Committee having involvement,

consultation rights, and an opportunity to raise concerns with the Court.

                   e.   The Stalking Horse APA is unclear and requires clarification as to the

disposition of assets or potential assets (e.g., actual or potential tax refunds or other tax

attributes, security deposits, rights under contracts that are not Assumed Contracts, etc.) not

specifically covered under the definition of Acquired Assets.

                   f.   Paragraph 33 of the Sale Motion, addressing the issue of access to the

books and records of the Debtors, appears on its face to be inconsistent with provisions of the

Stalking Horse APA. (See Stalking Horse APA, §§2.1(g), 6.3.) The bankruptcy estates, through

duly authorized representatives, require access to books and records even after any sale closing.

This issue, and the inconsistencies highlighted herein, must be addressed in satisfactory fashion

in connection with any approved sale.

          F.      GenNx/Schramm II is not entitled to a section 363(m) good faith finding.

          44.     For the reasons stated above and in the Creditors’ Committee Sale Objection,

DNOW objects to a finding of good faith under section 363(m) in favor of GenNx/Schramm II.




{01478301;v5 }                                  18
                 Case 19-11396-MFW             Doc 193        Filed 09/06/19        Page 19 of 20



          G.      The automatic stay provided under Bankruptcy Rules 6004(h) and 6006(d)
                  should not be waived under the facts and circumstances of these cases.

          45.     DNOW objects to the request by the Debtors for a waiver of the automatic 14 day

stay afforded under Bankruptcy Rules 6004(h) and 6006(d). (Sale Motion, ¶¶62-63). The

reasons proffered by the Debtors fail to justify waiver of these important protections granted with

respect to entry of any sale order here.


                                            RESERVATION OF RIGHTS

          46.     DNOW reserves all rights to review and object to the terms and provisions of any

proposed form of sale order tendered to the Court in connection with the scheduled September

16 sale hearing or otherwise.12

          47.     DNOW reserves the right to amend or supplement this Objection and Joinder at

any time prior to any hearing held on the Sale Motion or to raise any argument at any such

hearing. DNOW expressly reserves all rights, claims, causes of action, defenses, and arguments

as against all persons and entities.




                                [Remainder of page intentionally left blank]




12
   Footnote 4 of the Sale Motion states that a proposed form of sale order “will be filed with the Court on the date
that [is] no later than three (3) calendar days prior to the Sale Hearing.” The form of proposed sale order, along with
any proposed amendments and schedules to the Stalking Horse APA, could be and should be filed sooner than that
so that creditors have a full and fair opportunity to review and provide comments or objections.

{01478301;v5 }                                           19
                 Case 19-11396-MFW      Doc 193      Filed 09/06/19   Page 20 of 20



          WHEREFORE, for the reasons stated above and in the Creditors’ Committee Sale

Objection, DNOW respectfully requests (i) that the Sale Motion be denied, or (ii) in the

alternative, that any order entered with respect to the remaining relief requested by the Sale

Motion be consistent with the above and the Creditors’ Committee Sale Objection, and (iii) such

other and further relief as this Court deems just and proper.


Dated: September 6, 2019                              ASHBY & GEDDES, P.A.

                                                      /s/ Michael D. DeBaecke
                                                      ________________________
                                                      Michael D. DeBaecke (DE #3186)
                                                      500 Delaware Avenue, 8th Floor
                                                      P.O. Box 1150
                                                      Wilmington, Delaware 19801
                                                      Tel: 302-654-1888
                                                      Fax: 302-654-2067
                                                      Email: mdebaecke@ashbygeddes.com

                                                      Attorneys for DNOW L.P.




{01478301;v5 }                                  20
